Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 3, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  152035                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  CITY OF HUNTINGTON WOODS and CITY                                                                         Joan L. Larsen,
  OF PLEASANT RIDGE,                                                                                                  Justices
            Plaintiffs/
            Counter-Defendants-Appellants,
  v                                                                 SC: 152035
                                                                    COA: 321414
                                                                    Oakland CC: 2013-135842-CZ
  CITY OF OAK PARK,
            Defendant/
            Counter-Plaintiff-Appellee,
  and
  45TH DISTRICT COURT,
            Defendant/Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 11, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether in the absence of an agreement for joint funding of a district
  court in districts of the third class where the court sits in only one political subdivision,
  all district funding units within the district have an independent obligation to fund the
  court; (2) whether the parties in this case agreed that the 45th District Court would be
  funded entirely by the City of Oak Park; and (3) whether revenue from fees collected for
  building operations and retiree benefits is subject to revenue sharing under MCL
  600.8379(1)(c). The parties should not submit mere restatements of their application
  papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 3, 2016
           t0127
                                                                               Clerk